EXHIBIT 10(cc)(iii) SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as of March 24, 2008 by and among THE BRINK’S COMPANY, a Virginia corporation (“BC”), BRINK’S, INCORPORATED, a Delaware corporation (“BI”), and ABN AMRO BANK N.V. (the “Bank”). W I T N E S S E T H WHEREAS, BC, BI, and the Bank entered into that certain Credit Agreement dated as of July 13, 2005 (as amended, supplemented, restated or otherwise modified from time to time, the “Credit Agreement”), providing for a revolving credit facility in the aggregate original principal amount of $55,000,000; WHEREAS, on December 22, 2006, BC, BI and the Bank entered into that certain First Amendment to Credit
